Title: To Thomas Jefferson from James Sullivan, 27 September 1806
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 27th Sepr. 1806
                        
                        On what we call western circuit, and whence I returned yesterday, I have had intercourse with Lincoln,
                            Bidwell and other friends of the national administration. We all realize the pain and anxiety incident to your exalted
                            Station; and would by no means add to the burdens you are destined to bear, by letters, from whence you can derive no
                            advantage. The situation of the national government in Massachusetts and connecticut is very unpleasant indeed. Were the
                            men who hold the offices under it friends to a republican constitution, to the principles of the revolution, and as
                            indifferent to the English nation as they are to others, we should stand some tolerable chance to meet the opposition
                            which the state governments persevere in, with success; but it is far otherwise. In Massachusetts, the Judges of the
                            circuit, and district courts, are the open enemies of the general government under its present administration. But our
                            greatest difficulty results from our having a district Attorney, who is compleatly on their side—He would do us much less
                            injury if he would come forward boldly and be an open federalist. Had we a man in that office, who was a sincere
                            republican, indictments might have been obtained here against Printers for Sedition against the national government, and
                            for libels against its officers. This would have produced a check on the State court, which is improving the doctrine of
                            libels, to destroy the presses on the other side. To this end the editors of the republican papers are indicted and
                            imprisoned, but the editors of the most Slanderous federal papers are encouraged. Had we an attorney in the district, who
                            would exert himself in the circuit court, we should form a balance for those oppressions. I am intirely at a loss to know
                            where to find one, who could be trusted, and who could be spared from other concerns, Lincoln is attending to it, and by
                            that time the members go on one may be thought of.
                        The Doctrine now adopted by our court, on libels, is, that where they are written, or printed with a good
                            intention they cannot be criminal, because there is no malice. This is, for us, infinitely worse than the old principle,
                            that the truth of the libel was an agravation of the crime, because our Judges will always maintain the goodness of the
                            intention, where the libel is against the general government, or against the republican interest.
                        We find that nothing will lessen the malice, or meliorate the temper of the federalists, and we are of
                            opinion that the appointments ought to be altogether from the republican list. But they ought to be of men whose
                            characters will do honor to the administration, and support the dignity of the government.
                        Since my return I have had several visits from Dr Eustis; he mentions that General Lincoln is about resigning
                            his office of collector of the port of Boston. We are decidedly of opinion that Elbrige Gerry Esqr. would be the man to
                            succeed him. Gerry was educated a Scholar, bred a merchant, respected in public life, and a firm republican. He has a
                            delicacy that prevents his making application for the office. I do not know but General Skinner would like the place. but
                            the appointment of Gerry would be agreeable to our side and Silence the other. Skinners manner of life, remote in the
                            country, unacquainted with commerce, would encourage every body to stay that he is incompetent to the office, however
                            respectable he is—
                        There has been a late appointment of a cheif Justice in this state, of a man destitute of truth integraty and
                            sincerety; but abounding, principally in chicane and cunning. His bitterness towards the republican party brought him
                            forward; and what is very extraordinary is, that the people in our Legislature who call themselves leaders of the
                            republicans obtained an act to raise and establish the salary of the office, and have intrenched this Judiciary beyond the
                            controul of the Legislature let the majority on the republican side be ever so great. This is an irretreivable misfortune,
                            and was brought about by Morton Story and a few Lawyers, who have held themselves on our side.
                        I am with great sincerity Your humble Servant
                        
                            Ja Sullivan
                            
                        
                    